



Exhibit 10.4


























AMENDED AND RESTATED
STOCKHOLDERS’ AGREEMENT


dated as of
September 29, 2017










--------------------------------------------------------------------------------






STOCKHOLDER'S AGREEMENT


TABLE OF CONTENTS


Page




1.    Definitions.                                            1
2.    Permitted Transfers.                                        4
3.    Transfers for Which First Refusal Procedure is
Required.                        5
4.    First Refusal Procedures.                                        6
5.    Representations and Warranties.                                    9
6.    Changes in Shares of Class B Common Stock.                            10
7.    Compliance Provisions.                                        10
8.    Amendment and Termination.                                    11
9.    Further Assurances.                                        11
10.    Miscellaneous.                                            12
11.    Power of Attorney.                                        13
12.    Voting of Class B Common Stock.                                    13














i



--------------------------------------------------------------------------------








AMENDED AND RESTATED STOCKHOLDERS’ AGREEMENT
This AMENDED AND RESTATED STOCKHOLDERS’ AGREEMENT (this “Agreement”) dated as of
September 29, 2017 by and among the signatories hereto (“Participating
Stockholders,” as described in Section 1.14 hereof), NACCO Industries, Inc., a
Delaware corporation (the “Corporation”) and the Depository (as described in
Section 1.10 hereof). This Agreement amends and restates, in its entirety, the
Stockholders’ Agreement dated as of March 15, 1990, as amended, by and among
Ameritrust Company National Association, a national banking association, the
Corporation and the participating stockholders party thereto.
W I T N E S S E T H:
WHEREAS, the Participating Stockholders own of record or beneficially shares of
Class B Common Stock, par value $1.00 per share (“Class B Common Stock”), of the
Corporation; and
WHEREAS, the Participating Stockholders desire to subject the transfer of all of
the shares of Class B Common Stock now owned or hereafter acquired by them to
certain mutually agreeable limitations;
NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth
and other good and valuable consideration had and received, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
1.
Definitions.

1.1    The term “Administrator” shall mean the Corporation, as administrator
under this Agreement, shall include any other corporation or other entity to
which this Agreement may be assigned, by operation of law or otherwise, in
connection with any merger, reorganization, consolidation or other corporate
transaction having an effect similar to the foregoing.
1.2    The term “Agreement” shall have the meaning set forth in the introductory
paragraph above.
1.3    The term “Amendment” shall mean the Amendment to Stockholders’ Agreement
substantially in the form of Exhibit A hereto.
1.4    The term “business day” means any day other than Saturday, Sunday or a
day on which commercial banks are authorized or required to close in Cleveland,
Ohio, and shall consist of the time period from 12:01 a.m. through 12:00
midnight, Eastern Standard Time or Eastern Daylight Savings Time, whichever is
then in effect in Cleveland, Ohio. In computing any time period for purposes of
this Agreement, the date of the event which begins the running of such time
period shall be included, except that if such event occurs on other than a
business day such period shall begin to run on and shall include the first
business day thereafter.
1.5    The term “Charitable Organization” shall mean an organization to which
contributions are deductible for federal income, estate or gift tax purposes and
which is established by one or more Participating Stockholders.


1



--------------------------------------------------------------------------------





1.6    The term “Class A Common Stock” shall mean Class A Common Stock, par
value $1.00 per share, of the Corporation.
1.7    The term “Class B Common Stock” shall have the meaning assigned to it in
the first WHEREAS clause of this Agreement.
1.8    The term “Corporation” shall have the meaning assigned to it in the
introductory paragraph of this Agreement.
1.9    The term “current trust interest” means the interest of any beneficiary
of a trust to whom income or principal is currently distributable either in the
discretion of the trustee or otherwise.
1.10    The term “Depository” shall mean the Administrator.
1.11    The term “Family Member” shall mean Clara Taplin Rankin, Frank E. Taplin
and Thomas E. Taplin, their spouses, their lineal descendants by blood or by
legal adoption prior to the age of 18, the spouses of such lineal descendants,
the lineal descendants of any such spouses and trusts exclusively for the
benefit of any such persons. In applying the term “exclusively” for purposes of
this Agreement, the interest of any Charitable Organization that is a
Participating Stockholder (or does not fail to become a Participating
Stockholder at the time provided in Section 1.14(c) hereof) or any contingent
trust interest having at the time of transfer an actuarial value (under
valuation tables then used for federal gift tax purposes for gifts between
private individuals) of not more than five percent of the value of the assets of
the trust or an unexercised power of appointment shall be ignored.
1.12    The term “Offered Shares” shall have the meaning assigned to it in
Section 4.1(a) hereof.
1.13    The term “Offeror” shall have the meaning assigned to it in Section 4.1
hereof.
1.14    The term “Participating Stockholder” shall mean any Family Member,
Charitable Organization or Participating Stockholder Organization which has
executed a counterpart of this Agreement and delivered a copy thereof to all
other Participating Stockholders, any Family Member, Charitable Organization or
Participating Stockholder Organization, which hereafter executes and delivers an
Amendment, and is bound by the terms hereof. With regard to the definition of
“Participating Stockholder,” the following also shall apply:
(a)No Participating Stockholder who is a natural person shall be deemed to
forfeit the status of Participating Stockholder upon divorce, remarriage or
adoption.
(b)In order for a trust exclusively for the benefit of a Family Member or
Members to be considered a Participating Stockholder:
(i)the trustee and all adult beneficiaries of such trusts having a current trust
interest (as well as all Charitable Organization beneficiaries having a current
trust interest) shall sign this Agreement as Participating Stockholders;
(ii)the trustee and a parent or legal guardian, for trusts with minor
beneficiaries having a current trust interest, shall sign this Agreement on
behalf of any such minor beneficiaries; or


2



--------------------------------------------------------------------------------





(iii)the trustee and legal guardian, if any, for trusts with incompetent
beneficiaries having a current trust interest, shall sign this Agreement on
behalf of any such incompetent beneficiaries.
(c)If, at any time, any trust shall have an adult beneficiary (and such
beneficiary is not incompetent) having a current trust interest or an
ascertainable Charitable Organization beneficiary having a current trust
interest and if such beneficiary shall fail or be unable to sign this Agreement
for a period of 30 calendar days following notification to such beneficiary of
the terms of this Agreement by the Depository and following signature of this
Agreement by the trustee, the trust shall thereupon cease to be a Participating
Stockholder and Section 3.2 of this Agreement shall then apply as if the shares
of Class B Common Stock held by the trust were then to be converted. The donor
of a trust that is revocable by the donor alone, during the lifetime of such
donor, shall be considered the only beneficiary thereof so long as such trust is
so revocable.
(d)In the case of Class B Common Stock held by a custodian under the Uniform
Transfers to Minors Act (or the practical equivalent thereof) for the benefit of
a minor Family Member, the custodian shall sign this Agreement on behalf of such
minor if such minor is to be considered a Participating Stockholder.
(e)In the case of Class B Common Stock held in the name of a minor Family
Member, a parent or legal guardian of such minor shall sign this Agreement on
behalf of such minor if such minor is to be considered a Participating
Stockholder.
(f)In the case of Class B Common Stock held in the name of an incompetent Family
Member, the legal guardian of such incompetent shall sign this Agreement on
behalf of such incompetent if such incompetent is to be considered a
Participating Stockholder.
(g)When a minor described in Section 1.14(d) or (e) reaches the age of majority,
or an incompetent described in Section 1.14(f) is no longer impaired by such
disability and has reached the age of majority, such Family Member shall execute
and deliver an Amendment which has been executed and delivered by the
Participating Stockholders (or their attorney-in-fact), the Corporation and the
Depository. If such Family Member shall fail or be unable to sign such Amendment
for a period of 30 calendar days following notification to such Family Member of
the terms of this Agreement by the Depository, such Family Member shall
thereupon cease to be a Participating Stockholder and Section 3.2 of this
Agreement shall then apply as if the shares of Class B Common Stock were then to
be converted.
1.15    The term “Participating Stockholder Organization” shall mean (a) any
corporation all of the outstanding capital stock of which is owned by
Participating Stockholders; and (b) any partnership all of the partners of which
are Participating Stockholders. Notwithstanding the first sentence of this
Section 1.15, a corporation or partnership may not be a Participating
Stockholder Organization unless its certificate of incorporation, partnership
agreement, or other organizational and governance


3



--------------------------------------------------------------------------------





documents provide that only Participating Stockholders may acquire or retain any
capital stock, partnership interest or other ownership interest of such entity
or of any survivor of a merger or consolidation of such entity.
1.16    The term “Permitted Transferee” shall have the meaning set forth in
paragraph 4 of the Restated Certificate.
1.17    The term “personal representative” means the executor, administrator or
other personal representative of the estate of a deceased Participating
Stockholder.
1.18    The term “Purchaser” shall have the meaning assigned to it in Section
4.3 hereof.
1.19    The term “Restated Certificate” shall mean the Restated Certificate of
Incorporation of the Corporation, as amended to the date of this Agreement.
1.20    The term “spouse” includes a widow or a widower.
2.
Permitted Transfers.

2.1    Any Participating Stockholder may at any time sell, assign, give,
exchange or otherwise transfer shares of Class B Common Stock or any interest
therein to any Family Member who is a Participating Stockholder or becomes a new
Participating Stockholder by, simultaneously with such transfer, signing and
delivering an Amendment which has been signed and delivered by the Participating
Stockholders (or their attorney-in-fact), the Corporation and the Depository.
Any Participating Stockholder may at any time sell, assign, give, exchange or
otherwise transfer shares of Class B Common Stock or any interest therein to a
Participating Stockholder Organization that is a Participating Stockholder or
becomes a new Participating Stockholder by, simultaneously with such transfer,
signing and delivering an Amendment which has been signed and delivered by the
Participating Stockholders (or their attorney-in-fact). Any Participating
Stockholder may at any time give shares of Class B Common Stock or any interest
therein to a Charitable Organization that is a Participating Stockholder or
becomes a new Participating Stockholder by, simultaneously with such gift,
signing and delivering an Amendment. Any shares of Class B Common Stock so
transferred shall remain subject to this Agreement in the hands of the
transferee. The Participating Stockholder transferring shares of Class B Common
Stock pursuant to this Section 2.1 shall provide written notice to the
Depository of the transfer at least five business days in advance of the
transfer, which notice shall include any instructions regarding the transfer of
such shares. Upon request of the Depository, the Participating Stockholder and
the transferee shall provide affidavits or such other proof as the Depository
may request to confirm that the transfer is permitted by this Section 2.1.
2.2    Any Participating Stockholder may pledge shares of Class B Common Stock
as security for a loan if the pledgee (being competent to do so) agrees in
writing to be bound by this Agreement and to receive such shares of Class B
Common Stock subject to this Agreement and otherwise subject to the Restated
Certificate and, in the event of default on such loan and levy upon the
collateral, to offer such shares of Class B Common Stock to the Participating
Stockholders other than the pledgor in accordance with the procedures specified
in Section 4 hereof, and to convert into shares of Class A Common Stock in
accordance with the Restated Certificate any shares of Class B Common Stock not
purchased by such Participating Stockholders.


4



--------------------------------------------------------------------------------





3.
Transfers for Which First Refusal Procedure is Required.

3.1    Any Participating Stockholder who desires to sell, assign, give, exchange
or otherwise transfer any shares of Class B Common Stock (or the shares of Class
A Common Stock into which they are convertible) or any interest therein
otherwise than as provided in Section 2 hereof shall first offer to sell or
exchange such shares of Class B Common Stock to or with the other Participating
Stockholders and the Corporation. Such offer shall be made, and may be accepted,
in accordance with the procedures specified in Section 4 hereof. During a period
of 30 business days following the last to expire of the rights of the other
Participating Stockholders and the Corporation, the Offeror shall have the
right, in accordance with the Restated Certificate, to convert any such Offered
Shares into shares of Class A Common Stock and may transfer such shares of Class
A Common Stock or any interest herein free of the limitations provided for
herein, but only to the person (except for sales of shares of Class A Common
Stock to be made on a national securities exchange or pursuant to an automated
quotation system of national securities dealers) to whom such transfer was
originally proposed to be made and only on terms (except for price in the case
of a gift and sales to be made on a national securities exchange or pursuant to
an automated quotation system of national securities dealers) no more favorable
to such person than those upon which the Offered Shares were offered to the
other Participating Stockholders. If such transfer or conversion is not
accomplished within such 30-day period, all of the provisions of this Agreement
shall again be in effect with respect to such shares of Class B Common Stock.
3.2    Any Participating Stockholder who desires to convert shares of Class B
Common Stock to Class A Common Stock (except as permitted by Section 3.1 or 3.3
hereof) in accordance with the Restated Certificate shall first offer to sell or
exchange such shares of Class B Common Stock to or with the other Participating
Stockholders and the Corporation in accordance with the procedures specified in
Section 4 hereof. During a period of 30 business days following the last to
expire of the rights of the other Participating Stockholders and the
Corporation, the Offeror desiring to convert Offered Shares may do so, but only
to the extent that such Offered Shares were not accepted by any other
Participating Stockholder or the Corporation, and the shares of Class A Common
Stock into which such Offered Shares are converted thereafter shall be free from
all of the limitations provided for herein.
3.3    Upon the death of a Participating Stockholder, any shares of Class B
Common Stock then owned by such Participating Stockholder may be transferred in
accordance with Section 2.1 hereof to any other Participating Stockholder by the
personal representative of the estate of such deceased Participating Stockholder
(or by the trustee of any trust or by any other person by reason of the death of
such deceased Participating Stockholder). To the extent that any such personal
representative, trustee or other person is required or desires to transfer any
shares of Class B Common Stock (or the shares of Class A Common Stock into which
they are convertible) owned by a deceased Participating Stockholder, or any
interest therein, otherwise than as permitted by Section 2.1 hereof, or is
required or desires to convert such shares otherwise than as permitted by this
Section 3, such personal representative, trustee or other person shall offer to
sell or exchange such shares of Class B Common Stock to or with


5



--------------------------------------------------------------------------------





the other Participating Stockholders and the Corporation in accordance with the
procedures specified in Section 4 hereof. Upon completion of the procedures
specified in Section 4 hereof, those Offered Shares not purchased by any other
Participating Stockholder or the Corporation shall, in accordance with the
Restated Certificate, be converted into shares of Class A Common Stock, and
thereafter such shares of Class A Common Stock may be transferred to the
designated recipient thereof (except for sales to be made on a national
securities exchange or pursuant to an automated quotation system of national
securities dealers), free of all of the limitations provided for herein. Each of
the Participating Stockholders who is a natural person shall cause all
appropriate testamentary documents providing for implementation of the foregoing
procedures upon such Participating Stockholder’s death to be in effect at all
times after the date hereof. Each of the Participating Stockholders hereby
agrees that the terms and provisions of this Agreement shall govern the transfer
of all shares of Class B Common Stock now or hereafter owned by such
Participating Stockholder, notwithstanding the terms or provisions of any
existing revocable or future estate planning document to the contrary.
4.
First Refusal Procedures.

4.1    A Participating Stockholder, the personal representative of the estate of
a deceased Participating Stockholder or the trustee of any trust agreement of
which a deceased Participating Stockholder is donor (or any other person in
possession of shares of Class B Common Stock which are to pass by reason of the
death of a Participating Stockholder), in each case which proposes to transfer
or convert shares of Class B Common Stock otherwise than as provided in Section
2 hereof, or a pledgee who is required by Section 2.2 hereof to offer shares of
Class B Common Stock to other Participating Stockholders and the Corporation
(collectively, an “Offeror”), shall send to the Depository a written notice
(which shall be irrevocable), dated the date on which it is sent, containing the
following information:
(a)The number of shares of Class B Common Stock proposed to be transferred
(before conversion) or converted (the “Offered Shares”);
(b)Whether the Offeror proposes to transfer under Section 3.1 or 3.3 hereof or
to convert under Section 3.2 or 3.3 hereof the Offered Shares;
(c)If the Offeror proposes to transfer the Offered Shares under Section 3.1 or
3.3 hereof, the name and address of each proposed transferee and the price per
share, if any, payable to the Offeror upon such transfer; and
(d)The date on which the Offeror desires to carry out the proposed transfer or
conversion of the Offered Shares, which shall be consistent with the procedures
provided for in this Agreement (such date may be not less than 25 nor more than
55 business days after the date of such notice).
If the Offeror proposes to sell Offered Shares under Section 3.1 or 3.3 hereof,
such notice shall be accompanied by written evidence that any price per share
payable to the Offeror as specified in such notice is being offered for the
Offered Shares in good faith by the proposed transferee. Upon receipt of such
notice, the Depository forthwith shall send it to each of the other
Participating


6



--------------------------------------------------------------------------------





Stockholders and the Corporation.
4.2    Upon delivery of the notice pursuant to the last sentence of Section 4.1
hereof, the other Participating Stockholders shall have the right and option to
acquire the Offered Shares, or any of them, for the consideration specified in
Section 4.3 hereof. Each of such other Participating Stockholders may exercise
such right, at any time before the expiration of seven business days after such
written notice and accompanying evidence (if applicable) have been sent to such
other Participating Stockholders and the Corporation, in proportion to the
respective holdings of shares of Class B Common Stock of such other
Participating Stockholder compared to the aggregate holdings of shares of Class
B Common Stock of all such other Participating Stockholders. The right to
acquire Offered Shares may be exercised by a Participating Stockholder by
sending a written notice (which shall be irrevocable) to the Depository, dated
the date that it is sent and sent at any time prior to the expiration of the
aforesaid seven-day period, specifying the number of Offered Shares such
Participating Stockholder is acquiring and the consideration such Participating
Stockholder will deliver in accordance with Section 4.3 hereof.
If any such Participating Stockholder fails to exercise such Participating
Stockholder’s right to acquire the Offered Shares to its full extent, then such
right may be exercised by the other such Participating Stockholders (to the
extent that it has not been exercised by such Participating Stockholder) at any
time before the expiration of five business days after written notice has been
sent by the Depository to such other Participating Stockholders of such failure,
in whatever proportion they may agree upon and, if they cannot agree, in
proportion to the respective holdings of each compared to the aggregate holdings
of all of them. If any of such other Participating Stockholders fail to exercise
their rights to acquire any Offered Shares to their full extent, then such
rights may be exercised by the Corporation (to the extent of any Offered Shares
remaining) at any time before the expiration of three business days after
written notice has been sent by the Depository to the Corporation of such
failure. The right of Participating Stockholders or the Corporation to acquire
additional Offered Shares as to which any Participating Stockholder has failed
to exercise his or her right to acquire may be exercised by sending a written
notice (which shall be irrevocable) to the Depository, dated the date that it is
sent and sent at any time prior to the expiration of the aforesaid five-day
period or three-day period, as the case may be, specifying the number of Offered
Shares to be acquired and the consideration to be delivered in accordance with
Section 4.3 hereof.
In applying the term “holdings” in this Section 4.2 in the case of shares of
Class B Common Stock owned by a trust, the trust shall be considered to own the
holding; except that, if the trustee fails to any extent to exercise a right to
acquire Offered Shares, beneficiaries of the trust who are Participating
Stockholders owning more than 50 percent of either the then current income or
the remainder interest in the trust and desiring to exercise such right shall be
considered to own the holding only in such proportions as such beneficiaries
shall agree upon.


7



--------------------------------------------------------------------------------





4.3    Shares of Class B Common Stock acquired by a Participating Stockholder or
the Corporation in accordance with Section 4.2 (individually, a “Purchaser”)
hereof may be paid for, at the election of such Purchaser, in cash, shares of
Class A Common Stock or a combination of such consideration as follows:
(a)To the extent that such Purchaser elects that the price be paid in shares of
Class A Common Stock, the number of shares of Class A Common Stock that shall be
delivered in exchange shall be equal to the number of shares of Class B Common
Stock to be exchanged; and
(b)To the extent that such Purchaser elects that the price shall be paid in
cash, the cash price for shares of Class B Common Stock shall be equal to the
average of the last sale price of the shares of Class A Common Stock as reported
on the New York Stock Exchange (or on the principal national securities exchange
or automated quotation system of national securities dealers on which the shares
of Class A Common Stock may then be traded) on the 5 trading days preceding the
date of the Offeror’s notice sent pursuant to Section 4.1 hereof, as reported in
The Wall Street Journal (or, if such periodical is not then published, the most
comparable periodical then being published) or such higher price as may have
been specified in such notice.
4.4    The sale or exchange contemplated by these procedures shall be closed (a
“Closing”) at the principal corporate trust office of the Depository on the date
which is not later than 25 business days after the date of the notice given
pursuant to Section 4.1 hereof.
4.5    At any Closing hereunder:
(a)Against delivery of the Offered Shares to be purchased from the Offeror, each
Purchaser shall make payment to the Offeror by certified or bank check payable
to the Offeror or wire transfer to an account designated by the Offeror of that
portion of the aggregate price for the Offered Shares being paid in cash by such
Purchaser and shall deliver, in payment of that portion of the aggregate
purchase price for the Offered Shares being paid in shares of Class A Common
Stock by such Purchaser, a duly executed certificate or certificates
representing such shares, together with stock powers endorsed in blank relating
to such certificates and a written representation by such Purchaser that the
Offeror will receive good and marketable title to such shares, free of all
adverse claims, liens, encumbrances and security interests other than such of
the foregoing as have been created by or through such Offeror; and
(b)The Offeror shall deliver to each Purchaser of the Offered Shares being
purchased by such Purchaser a duly executed certificate or certificates
representing such Offered Shares, together with stock powers endorsed in blank
relating to such certificates and a written representation by such Offeror that
such Purchaser will receive good and marketable title to such shares, free of
all adverse claims, liens, encumbrances and security interests, other than such
of the foregoing as have been created by the Restated Certificate by or through
such Purchaser.
If, following the record date for determining the stockholders entitled to vote
at a meeting of the Corporation’s stockholders, but


8



--------------------------------------------------------------------------------





before the date of such meeting, either a Purchaser taking delivery of Offered
Shares or an Offeror taking delivery of shares of Class A Common Stock requests,
the party delivering such shares shall also deliver an irrevocable proxy, duly
executed by such party, authorizing such persons as the Purchaser or the
Offeror, as the case may be, shall designate to act as his or her lawful agents,
attorneys and proxies, with full power of substitution, to vote in such manner
as each such agent, attorney and proxy or his or her substitute shall in his or
her sole discretion deem proper. If, following the record date for determining
the stockholders entitled to consent in writing to an action of the Corporation
without a meeting, but before the latest effective date for written consents
with regard to such action, the Purchaser taking delivery of Offered Shares or
the Offeror taking delivery of shares of Class A Common Stock requests, the
party delivering such shares shall also deliver a power of attorney, duly
executed by such party, authorizing such persons as the Purchaser or the
Offeror, as the case may be, shall designate to act as his or her lawful
attorneys or attorneys-in-fact, with full power to consent in writing in such
manner as each such attorney or attorney- in-fact shall in his or her sole
discretion deem proper.
5.
Representations and Warranties.

Each Participating Stockholder, for such Participating Stockholder only and not
for any other Participating Stockholder, represents and warrants to the other
Participating Stockholders and the Corporation as follows:
(a)Such Participating Stockholder is the record and beneficial owner of the
shares of Class B Common Stock identified below such Participating Stockholder’s
name on the signature pages hereto (except as otherwise described thereon), and
except as otherwise described thereon such Participating Stockholder does not
own of record or beneficially or have any interest in any other shares of Class
B Common Stock or any options to purchase or rights to subscribe for or
otherwise acquire any other shares of Class B Common Stock other than pursuant
to this Agreement;
(b)Such Participating Stockholder has the right, power and authority to execute
and deliver this Agreement and to perform such Participating Stockholder’s
obligations hereunder; if this Agreement is being executed by a trustee on
behalf of a trust, such trustee has full right, power and authority to enter
into this Agreement on behalf of the trust and to bind the trust and its
beneficiaries to the terms hereof; the execution, delivery and performance of
this Agreement by such Participating Stockholder will not constitute a violation
of, conflict with or result in a default under (i) any contract, understanding
or arrangement to which such Participating Stockholder is a party or by which
such Participating Stockholder is bound or require the consent of any other
person or any party pursuant thereto; (ii) any judgment, decree or order
applicable to such Participating Stockholder; or (iii) any law, rule or
regulation of any governmental body;
(c)This Agreement constitutes a legal, valid and binding agreement on the part
of such Participating Stockholder; the shares of Class B Common Stock owned of
record and beneficially by such Participating Stockholder are fully paid and
non-assessable; and


9



--------------------------------------------------------------------------------





(d)The shares of Class B Common Stock owned beneficially and of record by such
Participating Stockholder are now held by such Participating Stockholder, free
and clear of all adverse claims, liens, encumbrances and security interests
(except as created by this Agreement and the Restated Certificate).
6.
Changes in Shares of Class B Common Stock.

In the event of any change in the terms of the shares of Class B Common Stock,
or any stock dividend, stock split, combination of shares, recapitalization or
other change in the capital structure of the Corporation, or any merger,
reorganization, consolidation or other corporate transaction having an effect
similar to the foregoing, the provisions of this Agreement shall continue to
apply to the shares of Class B Common Stock or any securities of any corporation
issued in lieu thereof or with respect thereto subject, however, to such
equitable adjustment, if any, as may be necessary to reflect any change in the
relative rights and privileges of the shares of Class A Common Stock and Class B
Common Stock.
7.
Compliance Provisions.

7.1    All certificates representing the shares of Class B Common Stock owned of
record or beneficially by the Participating Stockholders issued after the date
of this Agreement shall be marked conspicuously on the face or the back thereof
with a legend to the following effect:
The shares of Class B Common Stock, par value $1.00 per share, of NACCO
Industries, Inc., a Delaware corporation (the “Corporation”), represented by
this Certificate are subject to an Amended and Restated Stockholders’ Agreement
dated as of September 28, 2012 by and among the Corporation, the Participating
Stockholders (as defined therein) and the Depository (as defined therein).
Pursuant to such Agreement, such shares may not be sold, assigned, given,
exchanged or otherwise transferred or converted into shares of Class A Common
Stock, par value $1.00 per share, of the Corporation (except for transfers to
certain persons specified in such Agreement) except upon compliance with certain
procedures, including, without limitation, offer of such shares to certain other
stockholders of the Corporation and the Corporation and, in certain situations,
conversion into shares of Class A Common Stock of the Corporation. The
Corporation will mail to the holder hereof a copy of such agreement without
charge within five days after receipt of a written request therefor.
Each Participating Stockholder, forthwith upon becoming the record or beneficial
owner of any other shares of Class B Common Stock, and each other Family Member,
Charitable Organization or Participating Stockholder Organization, forthwith
upon becoming a new Participating Stockholder by executing and delivering an
Amendment and becoming the record or beneficial owner of any shares of Class B
Common Stock shall, to the extent legally able to do so, cause all certificates
representing the same to be delivered to the Depository for the application of
such legend. The Depository shall return each certificate to its Participating
Stockholder owner by registered mail, return receipt requested, following the
application of such legend. All of the certificates representing all shares of
Class B Common Stock now or hereafter owned (of record or beneficially) by any
of the


10



--------------------------------------------------------------------------------





Participating Stockholders shall continue to bear a restrictive legend until
such shares of Class B Common Stock are converted into shares of Class A Common
Stock as permitted by Section 3 hereof or, if earlier, the termination of this
Agreement in accordance with the terms hereof. Any Participating Stockholder may
cause possession of such certificates to be given to or retained by any pledgee
to be held as security in accordance with Section 2.2 hereof upon delivery to
the Depository of the written agreement of the pledgee referred to in such
Section.
7.2    The further rights and duties of the Depository shall be governed by the
terms and conditions contained in Exhibit B attached hereto.
8.
Amendment and Termination.

This Agreement may be amended or terminated only by a written instrument
referring specifically to this Agreement and executed and delivered by
Participating Stockholders owning 66 percent of the shares of Class B Common
Stock subject to this Agreement, provided, however, that (a) notwithstanding the
foregoing, a Family Member, Charitable Organization or Participating Stockholder
Organization may execute and deliver the Amendment in accordance with Section 2
hereof for the purpose of becoming a Participating Stockholder, (b) only those
Participating Stockholders, or their attorney- in-fact, executing and delivering
an amendment extending the term of this Agreement or amending the restrictions
on transfer of shares of Class B Common Stock contained herein shall be bound by
such amendment, and (c) no amendment of the rights and obligations of the
Depository set forth herein or in Exhibit B hereto shall be binding upon the
Depository without its prior written agreement. This Agreement, moreover, shall
terminate in any event 21 years after the death of the last to die of the lineal
descendants of Clara T. Rankin living on the date of this Agreement.
9.
Further Assurances.

9.1    Each party hereto shall perform such further acts and execute such
further documents as may reasonably be required to carry out the provisions of
this Agreement, including instruments necessary or desirable to complete the
transfer, sale and assignment of any Offered Shares. Each Participating
Stockholder agrees that at all times during the term of this Agreement all
shares of Class B Common Stock owned beneficially and of record by such
Participating Stockholder shall be held free and clear of all adverse claims,
liens, encumbrances and security interests (except as created by this Agreement
and the Restated Certificate and except as permitted by Section 2.2 hereof).
9.2    Each Participating Stockholder shall defend, indemnify and hold harmless
each of the other Participating Stockholders from and against any and all
claims, damages, demands, causes of action, suits, judgments, debts,
liabilities, costs and expenses (including but not limited to court costs and
attorneys fees) resulting from (a) any failure by such Participating Stockholder
to carry out, perform, satisfy, discharge any of its covenants, agreements,
undertakings, obligations or liabilities under this Agreement, and (b) any
breach of a warranty or representation made by such Participating Stockholder
hereunder.


11



--------------------------------------------------------------------------------





10.
Miscellaneous.

10.1    Notwithstanding any provisions hereof to the contrary, shares of Class B
Common Stock may be offered to the Corporation solely for cash at any time it
may offer to purchase the same, free of the limitations provided for in this
Agreement.
10.2    All notices and other communications required or permitted to be given
under this Agreement shall be in writing and shall be deemed given when
delivered in hand or 72 hours after being deposited in a United States Post
Office, postage prepaid, registered or certified mail, and addressed to the
addressee at the address set forth below such addressee’s signature on the
signature pages hereto, or to such other address as such addressee may specify
to the Depository.
10.3    This Agreement shall inure to the benefit of and be binding upon the
Participating Stockholders, any pledgee who agrees to be bound hereby pursuant
to Section 2.2 hereof and their respective successors, heirs, personal
representatives, legatees and assigns, provided, however, that no Participating
Stockholder or the Corporation may assign any of their rights hereunder. All
references herein to the Corporation and the Depository shall include any other
corporation or other entity to which this Agreement may be assigned, by
operation of law or otherwise, in connection with any merger, reorganization,
consolidation or other corporate transaction having an effect similar to the
foregoing, and all references herein to the Restated Certificate shall refer to
the charter of any such other corporation, however denominated.
10.4    If any term or provision of this Agreement shall be found unenforceable
by any court of competent jurisdiction to any extent, such holding shall not
invalidate or render unenforceable such term or provision to any greater extent
or render unenforceable or invalidate any other term or provision hereof.
10.5    This Agreement may be executed in multiple counterparts, each of which
shall be an original and all of which shall constitute but one and the same
instrument, without production of the others.
10.6    This Agreement shall be construed in accordance with the internal
substantive laws of the State of Delaware, provided, however, that the rights
and duties of the Depository contained in Exhibit B attached hereto shall be
construed in accordance with the internal substantive laws of the State of Ohio.
10.7    The parties hereto agree that the shares of Class B Common Stock subject
to this Agreement are unique and that legal remedies for breach of this
Agreement will be inadequate and that this Agreement may be enforced by
injunctive or other equitable relief in addition to any other remedies which the
parties hereto otherwise may have.
10.8    Notwithstanding any other term or provision of this Agreement to the
contrary, this Agreement shall not be effective until it has been executed and
delivered by Alfred M. Rankin, Jr. and until such time, the Stockholders’
Agreement dated as of March 15, 1990, as amended and in effect immediately prior
to the effectiveness of this Agreement, by and among the Corporation, the
participating stockholders party thereto and PNC Bank, N.A. shall remain in full
force and effect.
10.9    From and after the date of this Agreement, all references to the
Stockholders’ Agreement dated as of March 15, 1990, as amended and in effect
immediately prior to the effectiveness of this Agreement, by and among the
Corporation, the


12



--------------------------------------------------------------------------------





participating stockholders party thereto and PNC Bank, N.A., included either (a)
on certificates representing shares of Class B Common Stock owned of record or
beneficially by the Participating Stockholders at the date of this Agreement or
(b) in documents filed by the Corporation with the Securities and Exchange
Commission, shall be deemed to refer to this Agreement.
11.
Power of Attorney.

Each of the undersigned Participating Stockholders hereby constitutes and
appoints Alfred M. Rankin, Jr., Dennis W. LaBarre, John D. Neumann, Jesse L.
Adkins and Kimberly J. Pustulka, and each of them, as the true and lawful
attorney or attorneys-in-fact, with full power of substitution and
resubstitution, for the undersigned and in the name, place and stead of the
undersigned, in any and all capacities to:
(a)execute any and all statements under Section 13 or Section 16 of the
Securities Exchange Act of 1934 of beneficial ownership of shares of Class B
Common Stock subject to this Agreement, including all statements on Schedule 13D
and all amendments thereto, all joint filing agreements pursuant to Rule
13d-1(k) under such Exchange Act in connection with such statements, all initial
statements of beneficial ownership on Form 3 and any and all other documents to
be filed with the Securities and Exchange Commission, and to file the same, with
all exhibits thereto, and all other documents in connection therewith, with the
Securities and Exchange Commission; and
(b)execute and deliver any and all Amendments whereby a Family Member,
Charitable Organization or Participating Stockholder Organization becomes a
Participating Stockholder or any other amendment to this Agreement in accordance
with Section 8 of this Agreement, other than those amendments that (i) extend
the term of this Agreement or (ii) amend Section 2, 3, 4 or 8 hereof, thereby
granting to said attorney or attorneys- in-fact, and each of them, full power
and authority to do so and to perform each and every act and thing requisite and
necessary to be done in and about the premises, as fully to all intents and
purposes as the undersigned might or could do in person, hereby ratifying and
confirming all that said attorney or attorneys-in-fact or any of them, or their
substitutes or resubstitutes, may lawfully do or cause to be done by virtue of
this Section 11. The grant of this power of attorney shall not be affected by
any disability of such undersigned individual Participating Stockholder. If
applicable law requires additional or substituted language or formalities
(including witnesses or acknowledgments) in order to validate the power of
attorney intended to be granted by this Section 11, each Participating
Stockholder agrees to execute and deliver such additional instruments and to
take such further acts as may be necessary to validate such power of attorney.
12.
Voting of Class B Common Stock.

Notwithstanding any other term or provision in this Agreement to the contrary,
nothing in this Agreement shall obligate any Participating Stockholder to cast
votes with respect to the shares of Class B Common Stock now or hereafter owned
by such Participating Stockholder in any manner, to vote for or against, or to
abstain from voting with respect to, any matter submitted to a vote of the
stockholders of the Corporation or to express or withhold consent to any action
of the Corporation in writing


13



--------------------------------------------------------------------------------





without a meeting, and nothing in this Agreement shall be deemed to authorize
any Participating Stockholder to act by proxy for any other Participating
Stockholder.


14



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Depository, the Corporation and the Participating
Stockholders have executed this Amendment or caused this Amendment to be
executed in their respective names on the date set forth beneath each signature.


    
NACCO INDUSTRIES, INC., as Depository


By:    /s/ John D. Neumann    


Name:    John D. Neumann    


Title:    Vice President, General Counsel and Secretary


Date:    9/29/2017    






15



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Depository, the Corporation and the Participating
Stockholders have executed this Amendment or caused this Amendment to be
executed in their respective names on the date set forth beneath each signature.




NACCO INDUSTRIES, INC.


By:    /s/ John D. Neumann    


Name:    John D. Neumann    


Title:    Vice President, General Counsel and Secretary


Date:    9/29/2017    






16



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Amendment or caused this Amendment to be executed
in their respective names, all as of the date and year first above written.


Clara L.T. Rankin






Name:    /s/ Clara L.T. Rankin                
Clara L.T. Rankin


Address:    5875 Landerbrook Drive                


Mayfield Heights, Ohio 44124            








17



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Amendment or caused this Amendment to be executed
in their respective names, all as of the date and year first above written.
Alfred M. Rankin, Jr.;


Rankin Associates I, L.P. (f/k/a CTR Family Associates, L.P.) and Rankin
Associates IV, L.P.
By: Alfred M. Rankin, Jr., as General Partner


Rankin Management, Inc.
By: Alfred M. Rankin, Jr., as President


Rankin Associates II, L.P.; Rankin Associates V, L.P.; and Rankin Associates VI,
L.P.
By: Rankin Management, Inc., as General Partner
Alfred M. Rankin, Jr., as President


The Trust created under the Agreement, dated July 20, 2000, as supplemented,
amended and restated, between Alfred M. Rankin, Jr., as trustee, and Clara T.
Rankin, for the benefit of Clara T. Rankin;
The Trust created under the Agreement, dated September 28, 2000, as
supplemented, amended and restated, between Alfred M. Rankin, Jr., as trustee,
and Alfred M. Rankin, Jr., for the benefit of Alfred M. Rankin, Jr.;
The Trust created under the Agreement, dated September 28, 2000, between Alfred
M. Rankin, Jr., as trustee, and Bruce T. Rankin, for the benefit of Bruce T.
Rankin;
BTR 2012 GST for Helen R. Butler;
BTR 2012 GST for Clara R. Williams;
2012 Helen R. Butler GST Trust; and
2012 Clara R. Williams GST Trust
By: Alfred M. Rankin, Jr. as Trustee


The Trust created under the Agreement, dated January 11, 1965, as supplemented,
amended, and restated, between PNC Bank, as Co-Trustee, and Alfred M. Rankin,
Jr., as Co-Trustee, for the benefit of the grandchildren; and


18



--------------------------------------------------------------------------------







The Trust created under the Agreement, dated December 28, 1976, between PNC Bank
as Co-Trustee, and Clara L.T. Rankin for the benefit of grandchildren; Alfred M.
Rankin, Jr., Co-Trustee


By: Alfred M. Rankin, Jr., as Co-Trustee


Alfred M. Rankin Jr.-Roth IRA-Brokerage Account  #*****
By: Alfred M. Rankin, Jr.








Name:    /s/ Alfred M. Rankin, Jr.                
Alfred M. Rankin, Jr.


Address:    5875 Landerbrook Drive                


Mayfield Heights, Ohio 44124            








19



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Amendment or caused this Amendment to be executed
in their respective names, all as of the date and year first above written.


Victoire G. Rankin; and


The Trust created under the Agreement, dated September 28, 2000, as
supplemented, amended and restated, between Victoire G. Rankin, as trustee, and
Victoire G. Rankin, for the benefit of Victoire G. Rankin


By: Victoire G. Rankin, as Trustee






Name:    /s/ Victoire G. Rankin                
Victoire G. Rankin


Address:    5875 Landerbrook Drive                


Mayfield Heights, Ohio 44124            








20



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Amendment or caused this Amendment to be executed
in their respective names, all as of the date and year first above written.


Helen Rankin Butler (f/k/a Helen P. Rankin);


The Trust created under the Agreement, dated December 29, 1989, as supplemented,
amended and restated, between Helen P. (Rankin) Butler, as trustee, and Helen P.
(Rankin) Butler for the benefit of Helen P. (Rankin) Butler; and


2012 Helen R. Butler Trust


By: Helen Rankin Butler (f/k/a Helen P. Rankin), as Trustee




Name:    /s/ Helen Rankin Butler                
Helen Rankin Butler


Address:    5875 Landerbrook Drive                


Mayfield Heights, Ohio 44124            






21



--------------------------------------------------------------------------------









IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Amendment or caused this Amendment to be executed
in their respective names, all as of the date and year first above written.


Clara T. Rankin Williams (f/k/a Clara T. Rankin);


The Trust created under the Agreement, dated December 29, 1989, as supplemented,
amended and restated, between Clara T. (Rankin) Williams, as trustee, and Clara
T. (Rankin) Williams for the benefit of Clara T. (Rankin) Williams; and


2012 Clara R. Williams Trust


By: Clara R. Williams, Trustee


Margo Jamison Victoire Williams (by Clara Rankin Williams as Custodian)
By: Clara Rankin Williams, Custodian


AMR Associates, LP
By:    2012 Clara R. Williams Trust U/A/D June 22, 2012
General Partner, Clara R. Williams Trustee






Name:    /s/ Clara T. Rankin Williams            
Clara T. Rankin Williams


Address:    5875 Landerbrook Drive                


Mayfield Heights, Ohio 44124            








22



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Amendment or caused this Amendment to be executed
in their respective names, all as of the date and year first above written.


Thomas T. Rankin;


The Trust created under the Agreement, dated December 29, 1967, as supplemented,
amended and restated, between Thomas T. Rankin, as trustee, and Thomas T.
Rankin, creating a trust for the benefit of Thomas T. Rankin;


BTR 2012 GST for James T. Rankin;


BTR 2012 GST for Matthew M. Rankin;


BTR 2012 GST for Thomas P. Rankin;


By: Thomas T. Rankin, Trustee






Name:    /s/ Thomas T. Rankin                
Thomas T. Rankin


Address:    5875 Landerbrook Drive                


Mayfield Heights, Ohio 44124            






23



--------------------------------------------------------------------------------









IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Amendment or caused this Amendment to be executed
in their respective names, all as of the date and year first above written.


Matthew M. Rankin;


The Trust created under the Agreement, dated December 20, 1993, for the benefit
of Matthew M. Rankin;


Trust created by the Agreement, dated May 10, 2007, between Mathew M. Rankin, as
Grantor, and Mathew M. Rankin and James T. Rankin, as co-trustees, for the
benefit of Mary Marshall Rankin; and


Trust created by Agreement, dated May 10, 2007, between Mathew M. Rankin, as
trustee, and James T. Rankin, creating a trust for the benefit of William
Alexander Rankin


By: Matthew M. Rankin, as Trustee


Mary Marshall Rankin (by Matthew M. Rankin, as Custodian); and


William Alexander Rankin (by Matthew M. Rankin, as Custodian)


By: Matthew M. Rankin, as Custodian






Name:    /s/ Matthew M. Rankin                
Matthew M. Rankin


Address:    5875 Landerbrook Drive                


Mayfield Heights, Ohio 44124            






24



--------------------------------------------------------------------------------









IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Amendment or caused this Amendment to be executed
in their respective names, all as of the date and year first above written.
James T. Rankin;


Trust created by the Agreement, dated May 10, 2007,
between Mathew M. Rankin, as Grantor, and Mathew
M. Rankin and James T. Rankin, as co-trustees, for
the benefit of Mary Marshall Rankin; and


Trust created by Agreement, dated May 10, 2007,
between Matthew M. Rankin, as trustee, and James T.
Rankin, creating a trust for the benefit of William
Alexander Rankin


By: James T. Rankin, as Co-Trustee


Margaret Pollard Rankin (by James T. Rankin, as custodian);


James T. Rankin, Jr. (by James T. Rankin, as custodian)


By: James T. Rankin, as Custodian


Trust created by the Agreement, dated August 20, 2009 between James T. Rankin,
as Trustee, and James T. Rankin, creating a trust for the benefit of James T.
Rankin;


Vested Trust for James T. Rankin, Jr. U/A/D December 4, 2015; and


Vested Trust for Margaret Pollard Rankin U/A/D December 4, 2015


By: James T. Rankin, Trustee




Name:    /s/ James T. Rankin                
James T. Rankin


Address:    5875 Landerbrook Drive                


Mayfield Heights, Ohio 44124            






25



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Amendment or caused this Amendment to be executed
in their respective names, all as of the date and year first above written.


Claiborne R. Rankin;


The Trust created under the Agreement, dated June 22, 1971, as supplemented,
amended and restated, between Claiborne R. Rankin, as trustee, and Claiborne R.
Rankin, creating a trust for the benefit of Claiborne R. Rankin;


BTR 2012 GST for Chloe R. Seelbach;


BTR 2012 GST for Claiborne R. Rankin, Jr.;


BTR 2012 GST for Julia R. Kuipers;


By: Claiborne R. Rankin, as Trustee




Name:    /s/ Claiborne R. Rankin                
Claiborne R. Rankin


Address:    5875 Landerbrook Drive                


Mayfield Heights, Ohio 44124            






26



--------------------------------------------------------------------------------









IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Amendment or caused this Amendment to be executed
in their respective names, all as of the date and year first above written.


Chloe O. Rankin;


Trust created under the Agreement, dated June 1, 1995, between Chloe O. Rankin,
as Trustee, and Chloe O. Rankin, for the benefit of Chloe O. Rankin; and


2012 Chloe O. Rankin Trust


By: Chloe O. Rankin, as Trustee






Name:    /s/ Chloe O. Rankin                
Chloe O. Rankin


Address:    5875 Landerbrook Drive                


Mayfield Heights, Ohio 44124            






27



--------------------------------------------------------------------------------









IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Amendment or caused this Amendment to be executed
in their respective names, all as of the date and year first above written.


Chloe R. Seelbach (f/k/a Chloe E. Rankin);


Trust created by the Agreement, dated December 21, 2004, between Chloe R.
Seelbach, as trustee, and Claiborne R. Rankin, creating a trust for the benefit
of Taplin Elizabeth Seelbach;


Trust created by the Agreement dated December 21, 2004, between Chloe R.
Seelbach, as trustee, and Claiborne R. Rankin, creating a trust for the benefit
of Isabelle Scott Seelbach;


Trust created by the Agreement, dated December 21, 2004, between Chloe R.
Seelbach, as trustee, and Claiborne R. Rankin, creating a trust for the benefit
of Thomas Wilson Seelbach; and


Trust created by the Agreement, dated April 10, 2009, between Chloe R. Seelbach,
as trustee, creating a trust for the benefit of Chloe R. Seelbach;


By: Chloe R. Seelbach, as Trustee


Isabelle Seelbach (by Chloe R. Seelbach, as Custodian); and


Thomas Wilson Seelbach (by Chloe R. Seelbach, as Custodian)


By: Chloe R. Seelbach, as Custodian




Name:    /s/ Chloe R. Seelbach                
Chloe R. Seelbach


Address:    5875 Landerbrook Drive                


Mayfield Heights, Ohio 44124            






28



--------------------------------------------------------------------------------









IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Amendment or caused this Amendment to be executed
in their respective names, all as of the date and year first above written.


Claiborne R. Rankin, Jr.;


The Claiborne R. Rankin, Jr. Revocable Trust dated August 25, 2000; and


Claiborne R. Rankin Trust for Children of Claiborne R. Rankin, Jr. dtd
08/26/2016 FBO Claiborne Read Rankin III


By: Claiborne R. Rankin, Jr., as Trustee


Claiborne Read Rankin III (by Claiborne R. Rankin, Jr., as Custodian)


By: Claiborne R. Rankin, Jr., as Custodian




Name:    /s/ Claiborne R. Rankin, Jr.            
Claiborne R. Rankin, Jr.


Address:    5875 Landerbrook Drive                


Mayfield Heights, Ohio 44124            








29



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Amendment or caused this Amendment to be executed
in their respective names, all as of the date and year first above written.


Roger F. Rankin;


The Trust created under the Agreement, dated September 11, 1973, as
supplemented, amended and restated, between Roger F. Rankin, as trustee, and
Roger F. Rankin, creating a trust for the benefit of Roger F. Rankin;


BTR 2012 GST for Anne F. Rankin;


BTR 2012 GST for Elisabeth M. Rankin;


2016 Anne F. Rankin Trust;


2016 Elisabeth M. Rankin Trust;


By: Roger F. Rankin, as Trustee




Name:    /s/ Roger F. Rankin                
Roger F. Rankin


Address:    5875 Landerbrook Drive                


Mayfield Heights, Ohio 44124            






30



--------------------------------------------------------------------------------









IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Amendment or caused this Amendment to be executed
in their respective names, all as of the date and year first above written.


Bruce T. Rankin






Name:    /s/ Bruce T. Rankin                
Bruce T. Rankin


Address:    5875 Landerbrook Drive                


Mayfield Heights, Ohio 44124            






31



--------------------------------------------------------------------------------









IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Amendment or caused this Amendment to be executed
in their respective names, all as of the date and year first above written.


Martha S. Kelly






Name:    /s/ Martha S. Kelly                
Martha S. Kelly


Address:    5875 Landerbrook Drive                


Mayfield Heights, Ohio 44124            






32



--------------------------------------------------------------------------------









IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Amendment or caused this Amendment to be executed
in their respective names, all as of the date and year first above written.


Susan Sichel






Name:    /s/ Susan Sichel                    
Susan Sichel


Address:    5875 Landerbrook Drive                


Mayfield Heights, Ohio 44124            








33



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Amendment or caused this Amendment to be executed
in their respective names, all as of the date and year first above written.


Jennifer T. Jerome




Name:    /s/ Jennifer T. Jerome                
Jennifer T. Jerome


Address:    5875 Landerbrook Drive                


Mayfield Heights, Ohio 44124            








34



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Amendment or caused this Amendment to be executed
in their respective names, all as of the date and year first above written.


Caroline T. Ruschell;


Ngaio T. Lowry Trust, dated February 26, 1998, Caroline T. Ruschell, Trustee;
and


Caroline T. Ruschell Trust Agreement dated December 8, 2005, Caroline T.
Ruschell as Trustee


By: Caroline T. Ruschell, as Trustee






Name:    /s/ Caroline T. Ruschell                
Caroline T. Ruschell


Address:    5875 Landerbrook Drive                


Mayfield Heights, Ohio 44124            






35



--------------------------------------------------------------------------------









IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Amendment or caused this Amendment to be executed
in their respective names, all as of the date and year first above written.


David F. Taplin; and


National City Bank as agent under the Agreement, dated July 16, 1969, with
Margaret E. Taplin


By: David F. Taplin, as Co-Trustee






Name:    /s/ David F. Taplin                
David F. Taplin


Address:    5875 Landerbrook Drive                


Mayfield Heights, Ohio 44124            






36



--------------------------------------------------------------------------------









IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Amendment or caused this Amendment to be executed
in their respective names, all as of the date and year first above written.


Beatrice B. Taplin;


Marital Trust created by the Agreement, dated January 21, 1966, as supplemented,
amended and restated, between PNC Bank and Beatrice Taplin, as Trustees, and
Thomas E. Taplin, for the benefit of Beatrice B. Taplin;


Taplin Annuity Trust #1 of Beatrice B. Taplin dated June 18, 2011;


The Beatrice B. Taplin Trust/Custody dtd December 12, 2001, Beatrice B. Taplin,
as Trustee, for the benefit of Beatrice B. Taplin;


Thomas E. Taplin Exempt Family Trust u/a dated January 21, 1966 and as amended,
Beatrice Taplin, Trustee; and


Thomas E. Taplin Exempt Family Trust u/a dated January 21, 1966 amended, per IRC
1015(A) Dual Basis Sub-Account, Beatrice Taplin, Trustee


By: Beatrice B. Taplin, as Trustee






Name:    /s/ Beatrice B. Taplin                
Beatrice B. Taplin


Address:    5875 Landerbrook Drive                


Mayfield Heights, Ohio 44124            






37



--------------------------------------------------------------------------------









IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Amendment or caused this Amendment to be executed
in their respective names, all as of the date and year first above written.


Theodore D. Taplin; and


The Trust created under the Agreement, dated October 15, 1975, between National
City Bank, as trustee, and Theodore D. Taplin, for the benefit of Theodore D.
Taplin


By: Theodore D. Taplin, as Trustee






Name:    /s/ Theodore D. Taplin                
Theodore D. Taplin


Address:    5875 Landerbrook Drive                


Mayfield Heights, Ohio 44124            






38



--------------------------------------------------------------------------------









IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Amendment or caused this Amendment to be executed
in their respective names, all as of the date and year first above written.


Britton T. Taplin; and


The Trust created under the Agreement, dated December 30, 1977, as supplemented,
amended and restated, between National City Bank, as trustee, and Britton T.
Taplin for the benefit of Britton T. Taplin


By: Britton T. Taplin, as Trustee






Name:    /s/ Britton T. Taplin                
Britton T. Taplin


Address:    5875 Landerbrook Drive                


Mayfield Heights, Ohio 44124            






39



--------------------------------------------------------------------------------









IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Amendment or caused this Amendment to be executed
in their respective names, all as of the date and year first above written.


Frank F. Taplin; and


The Trust created under the Agreement, dated July 24, 1998, as amended, between
Frank F. Taplin, as trustee, and Frank F. Taplin, for the benefit of Frank F.
Taplin


By: Frank F. Taplin, as Trustee






Name:    /s/ Frank F. Taplin                
Frank F. Taplin


Address:    5875 Landerbrook Drive                


Mayfield Heights, Ohio 44124            






40



--------------------------------------------------------------------------------









IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Amendment or caused this Amendment to be executed
in their respective names, all as of the date and year first above written.


Corbin Rankin; and


2012 Corbin K. Rankin Trust
By: Corbin K. Rankin, as Trustee






Name:    /s/ Corbin K. Rankin                
Corbin K. Rankin


Address:    5875 Landerbrook Drive                


Mayfield Heights, Ohio 44124            






41



--------------------------------------------------------------------------------









IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Amendment or caused this Amendment to be executed
in their respective names, all as of the date and year first above written.


Alison A. Rankin;


Alison A. Rankin, as trustee fbo A. Farnham Rankin under Irrevocable Trust No.
1, dated December 18, 1997, with Roger Rankin, Grantor;


Alison A. Rankin, as trustee fbo Elisabeth M. Rankin under Irrevocable Trust No.
1, dated December 18, 1997, with Roger Rankin, Grantor;


Alison A. Rankin as Trustee under Irrevocable Trust No. 2, dated September 11,
2000, for the benefit of A. Farnham Rankin;


Alison A. Rankin as Trustee under Irrevocable Trust No. 2, dated September 11,
2000, for the benefit of Elisabeth M. Rankin;


Alison A. Rankin as Trustee of the Alison A. Rankin Revocable Trust, dated
September 11, 2000;


2012 Alison A. Rankin Trust; and


The Anne F. Rankin Trust dated August 15, 2012


By: Alison A. Rankin, as Trustee






Name:    /s/ Alison A. Rankin                
Alison A. Rankin


Address:    5875 Landerbrook Drive                


Mayfield Heights, Ohio 44124            






42



--------------------------------------------------------------------------------









IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Amendment or caused this Amendment to be executed
in their respective names, all as of the date and year first above written.


John C. Butler, Jr.;


Trust created by the Agreement, dated June 17, 1999, between John C. Butler,
Jr., as trustee, and John C. Butler, Jr., creating a trust for the benefit of
John C. Butler, Jr.;


Clara Rankin Butler 2002 Trust, dated November 5, 2002; and


Griffin Bedwell Butler 2002 Trust, dated November 5, 2002


By: John C. Butler, Jr., as Trustee


Griffin B. Butler (by John C. Butler, Jr., as Custodian)


By: John C. Butler, Jr., as Custodian


John C. Butler, Jr.-Roth IRA-Brokerage Account #*****


By: John C. Butler, Jr.






Name:    /s/ John C. Butler, Jr.                
John C. Butler, Jr.


Address:    5875 Landerbrook Drive                


Mayfield Heights, Ohio 44124            






43



--------------------------------------------------------------------------------









IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Amendment or caused this Amendment to be executed
in their respective names, all as of the date and year first above written.


Clara Rankin Butler






Name:    /s/ Clara Rankin Butler                
Clara Rankin Butler


Address:    5875 Landerbrook Drive                


Mayfield Heights, Ohio 44124            






44



--------------------------------------------------------------------------------









IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Amendment or caused this Amendment to be executed
in their respective names, all as of the date and year first above written.


David B.H. Williams;


Margo Jamison Victoire Williams 2004 Trust created by the Agreement, dated
December 10, 2004, between David B.H. Williams, as trustee, and Clara Rankin
Williams, creating a trust for the benefit of Margo Jamison Victoire Williams;


Helen Charles Williams 2004 Trust created by the Agreement, dated December 10,
2004, between David B.H. Williams, as trustee, and Clara Rankin Williams,
creating a trust for the benefit of Helen Charles Williams; and


The David B.H. Williams Trust, David B.H. Trustee u/a/d October 14, 2009


By: David B.H. Williams, as Trustee


Helen Charles Williams (by David B.H. Williams as Custodian)


By: David B.H. Williams, as Custodian






Name:    /s/ David B.H. Williams                
David B.H. Williams


Address:    5875 Landerbrook Drive                


Mayfield Heights, Ohio 44124            






45



--------------------------------------------------------------------------------









IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Amendment or caused this Amendment to be executed
in their respective names, all as of the date and year first above written.


Scott Seelbach; and


Taplin Elizabeth Seelbach (by Scott Seelbach as Custodian)


By: Scott Seelbach, as Custodian






Name:    /s/ Scott Seelbach                
Scott Seelbach


Address:    5875 Landerbrook Drive                


Mayfield Heights, Ohio 44124            






46



--------------------------------------------------------------------------------









IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Amendment or caused this Amendment to be executed
in their respective names, all as of the date and year first above written.


Elizabeth B. Rankin






Name:    /s/ Elizabeth B. Rankin                
Elizabeth B. Rankin


Address:    5875 Landerbrook Drive                


Mayfield Heights, Ohio 44124            






47



--------------------------------------------------------------------------------









IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Amendment or caused this Amendment to be executed
in their respective names, all as of the date and year first above written.


Julia L. Rankin Kuipers;


Trust created by the Agreement, dated December 21, 2004, for the benefit of
Julia L. Rankin;


Claiborne R. Rankin Trust for children of Julia R. Kuipers dated December 27,
2013 under Custody Agreement dated December 27, 2013 fbo Evelyn R. Kuipers; and


Claiborne R. Rankin Trust for Children of Julia R. Kuipers dtd 12/27/2013 FBO
Matilda Alan Kuipers


By: Julia L. Rankin Kuipers, as Trustee


Evelyn R. Kuipers (by Julia R. Kuipers, as Custodian); and


Matilda Alan Kuipers (by Julia R. Kuipers, as Custodian)


By: Julia L. Rankin Kuipers, as Custodian






Name:    /s/ Julia L. Rankin Kuipers            
Julia L. Rankin Kuipers


Address:    5875 Landerbrook Drive                


Mayfield Heights, Ohio 44124            






48



--------------------------------------------------------------------------------









IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Amendment or caused this Amendment to be executed
in their respective names, all as of the date and year first above written.


Thomas Parker Rankin; and


Thomas P.K. Rankin, Trustee of the trust created by agreement, dated February 2,
2011, as supplemented, amended and restated, between Thomas P.K. Rankin, as
trustee, and Thomas P.K. Rankin, creating a trust for the benefit of Thomas P.K.
Rankin


By: Thomas P.K. Rankin, as Trustee






Name:    /s/ Thomas Parker Rankin            
Thomas Parker Rankin


Address:    5875 Landerbrook Drive                


Mayfield Heights, Ohio 44124            






49



--------------------------------------------------------------------------------









IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Amendment or caused this Amendment to be executed
in their respective names, all as of the date and year first above written.


Lynne Turman Rankin






Name:    /s/ Lynne Turman Rankin            
Lynne Turman Rankin


Address:    5875 Landerbrook Drive                


Mayfield Heights, Ohio 44124            






50



--------------------------------------------------------------------------------









IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Amendment or caused this Amendment to be executed
in their respective names, all as of the date and year first above written.


Jacob A. Kuipers






Name:    /s/ Jacob A. Kuipers                
Jacob A. Kuipers


Address:    5875 Landerbrook Drive                


Mayfield Heights, Ohio 44124            






51



--------------------------------------------------------------------------------









IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Amendment or caused this Amendment to be executed
in their respective names, all as of the date and year first above written.




Elisabeth M. Rankin






Name:    /s/ Elisabeth M. Rankin                
Elisabeth M. Rankin


Address:    5875 Landerbrook Drive                


Mayfield Heights, Ohio 44124            






52



--------------------------------------------------------------------------------









IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Amendment or caused this Amendment to be executed
in their respective names, all as of the date and year first above written.


A. Farnham Rankin






Name:    /s/ A. Farnham Rankin                
A. Farnham Rankin


Address:    5875 Landerbrook Drive                


Mayfield Heights, Ohio 44124            






53



--------------------------------------------------------------------------------









IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Amendment or caused this Amendment to be executed
in their respective names, all as of the date and year first above written.


DiAhn Taplin






Name:    /s/ DiAhn Taplin                    
DiAhn Taplin


Address:    5875 Landerbrook Drive                


Mayfield Heights, Ohio 44124            








54



--------------------------------------------------------------------------------







Annex A
PARTICIPATING STOCKHOLDERS
1.    Clara L. T. Rankin
2.    Alfred M. Rankin, Jr.
3.    Victoire G. Rankin
4.    Helen Rankin Butler (f/k/a Helen P. Rankin)
5.    Clara T. Rankin Williams (f/k/a Clara T. Rankin)
6.    Thomas T. Rankin
7.    Matthew M. Rankin
8.    James T. Rankin
9.    Claiborne R. Rankin
10.    Chloe O. Rankin
11.    Chloe R. Seelbach (f/k/a Chloe E. Rankin)
12.    Claiborne R. Rankin, Jr.
13.    Roger F. Rankin
14.    Bruce T. Rankin
15.    Martha S. Kelly
16.    Susan Sichel
17.    Jennifer T. Jerome
18.    Caroline T. Ruschell
19.    David F. Taplin
20.    Beatrice B. Taplin
21.    Theodore D. Taplin
22.    Britton T. Taplin
23.    Frank F. Taplin
24.    Rankin Management, Inc.
25.    Rankin Associates I, L.P. (f/k/a CTR Family Associates, L.P.)
26.
The Trust created under the Agreement, dated December 28, 1976, between National
City Bank, as trustee, and Clara L.T. Rankin, for the benefit of grandchildren

27.
The Trust created under the Agreement, dated July 20, 2000, as supplemented,
amended and restated, between Alfred M. Rankin, Jr., as trustee, and Clara T.
Rankin, for the benefit of Clara T. Rankin

28.
The Trust created under the Agreement, dated September 28, 2000, as
supplemented, amended and restated, between Alfred M. Rankin, Jr., as trustee,
and Alfred M. Rankin, Jr., for the benefit of Alfred M. Rankin, Jr.

29.
The Trust created under the Agreement, dated September 28, 2000, as
supplemented, amended and restated, between Victoire G. Rankin, as trustee, and
Victoire G. Rankin, for the benefit of Victoire G. Rankin



55



--------------------------------------------------------------------------------





30.
The Trust created under the Agreement, dated December 29, 1967, as supplemented,
amended and restated, between Thomas T. Rankin, as trustee, and Thomas T.
Rankin, creating a trust for the benefit of Thomas T. Rankin

31.
The Trust created under the Agreement, dated June 22, 1971, as supplemented,
amended and restated, between Claiborne R. Rankin, as trustee, and Claiborne R.
Rankin, creating a trust for the benefit of Claiborne R. Rankin

32.
The Trust created under the Agreement, dated September 11, 1973, as
supplemented, amended and restated, between Roger F. Rankin, as trustee, and
Roger F. Rankin, creating a trust for the benefit of Roger F. Rankin

33.
The Trust created under the Agreement, dated September 28, 2000, between Alfred
M. Rankin, Jr., as trustee, and Bruce T. Rankin, for the benefit of Bruce T.
Rankin

34.
The Trust created under the Agreement, dated October 15, 1975, between National
City Bank, as trustee, and Theodore D. Taplin, for the benefit of Theodore D.
Taplin

35.
The Trust created under the Agreement, dated December 30, 1977, as supplemented,
amended and restated, between National City Bank, as trustee, and Britton T.
Taplin for the benefit of Britton T. Taplin

36.
The Trust created under the Agreement, dated December 29, 1989, as supplemented,
amended and restated, between Clara T. (Rankin) Williams, as trustee, and Clara
T. (Rankin) Williams for the benefit of Clara T. (Rankin) Williams

37.
The Trust created under the Agreement, dated December 29, 1989, as supplemented,
amended and restated, between Helen P. (Rankin) Butler, as trustee, and Helen P.
(Rankin) Butler for the benefit of Helen P. (Rankin) Butler

38.
Corbin Rankin

39.
Alison A. Rankin

40.
National City Bank as agent under the Agreement, dated July 16, 1969, with
Margaret E. Taplin

41.
Alison A. Rankin, as trustee fbo A. Farnham Rankin under Irrevocable Trust No.
1, dated December 18, 1997, with Roger Rankin, Grantor

42.
Alison A. Rankin, as trustee fbo Elisabeth M. Rankin under Irrevocable Trust No.
1, dated December 18, 1997, with Roger Rankin, Grantor

43.
Rankin Associates II, L.P.

44.
John C. Butler, Jr.

45.
Clara Rankin Butler

46.
The Trust created under the Agreement, dated July 24, 1998, as amended, between
Frank F. Taplin, as trustee, and Frank F. Taplin, for the benefit of Frank F.
Taplin

47.
David B. H. Williams

48.
Griffin B. Butler (by John C. Butler, Jr. as Custodian)

49.
The Claiborne R. Rankin, Jr. Revocable Trust dated August 25, 2000

50.
Alison A. Rankin as Trustee under Irrevocable Trust No. 2, dated September 11,
2000, for the benefit of A. Farnham Rankin

51.
Alison A. Rankin as Trustee under Irrevocable Trust No. 2, dated September 11,
2000, for the benefit of Elisabeth M. Rankin

52.
Alison A. Rankin as Trustee of the Alison A. Rankin Revocable Trust, dated
September 11, 2000

53.
The Trust created under the Agreement, dated December 20, 1993 for the benefit
of Matthew M. Rankin

54.
Scott Seelbach

55.
Margo Jamison Victoire Williams (by Clara Rankin Williams as Custodian)

56.
Trust created under the Agreement, dated June 1, 1995, between Chloe O. Rankin,
as Trustee, and Chloe O. Rankin, for the benefit of Chloe O. Rankin



56



--------------------------------------------------------------------------------





57.
Trust created by the Agreement, dated June 17, 1999, between John C. Butler,
Jr., as trustee, and John C. Butler, Jr., creating a trust for the benefit of
John C. Butler, Jr.

58.
Clara Rankin Butler 2002 Trust, dated November 5, 2002

59.
Griffin Bedwell Butler 2002 Trust, dated November 5, 2002

60.
Elizabeth B. Rankin

61.
Margo Jamison Victoire Williams 2004 Trust created by the Agreement, dated
December 10, 2004, between David B.H. Williams, as trustee, and Clara Rankin
Williams, creating a trust for the benefit of Margo Jamison Victoire Williams

62.
Helen Charles Williams 2004 Trust created by the Agreement, dated December 10,
2004, between David B.H. Williams, as trustee, and Clara Rankin Williams,
creating a trust for the benefit of Helen Charles Williams

63.
Helen Charles Williams (by David B.H. Williams as Custodian)

64.
Julia L. Rankin Kuipers

65.
Trust created by the Agreement, dated December 21, 2004 for the benefit of Julia
L. Rankin

66.
Thomas Parker Rankin

67.
Taplin Elizabeth Seelbach (by Scott Seelbach as Custodian)

68.
Trust created by the Agreement, dated December 21, 2004, between Chloe R.
Seelbach, as trustee, and Claiborne R. Rankin, creating a trust for the benefit
of Taplin Elizabeth Seelbach

69.
Rankin Associates IV, L.P.

70.
Marital Trust created by the Agreement, dated January 21, 1966, as supplemented,
amended and restated, between PNC Bank and Beatrice Taplin, as Trustees, and
Thomas E. Taplin, for the benefit of Beatrice B. Taplin

71.
Trust created by the Agreement, dated May 10, 2007, between Mathew M. Rankin, as
Grantor, and Mathew M. Rankin and James T. Rankin, as co-trustees, for the
benefit of Mary Marshall Rankin

72.
Trust created by Agreement, dated May 10, 2007, between Mathew M. Rankin, as
trustee, and James T. Rankin, creating a trust for the benefit of William
Alexander Rankin

73.
Trust created by the Agreement dated December 21, 2004, between Chloe R.
Seelbach, as trustee, and Claiborne R. Rankin, creating a trust for the benefit
of Isabelle Scott Seelbach

74.
Lynne Turman Rankin

75.
Jacob A. Kuipers

76.
2012 Chloe O. Rankin Trust

77.
2012 Corbin K. Rankin Trust

78.
2012 Alison A. Rankin Trust

79.
2012 Helen R. Butler Trust

80.
2012 Clara R. Williams Trust

81.
The David B.H. Williams Trust, David B.H. Trustee u/a/d October 14, 2009

82.
Mary Marshall Rankin (by Matthew M. Rankin, as Custodian)

83.
William Alexander Rankin (by Matthew M. Rankin, as Custodian)

84.
Margaret Pollard Rankin (by James T. Rankin, as Custodian)

85.
Trust created by the Agreement, dated April 10, 2009, between Chloe R. Seelbach,
as trustee, creating a trust for the benefit of Chloe R. Seelbach



57



--------------------------------------------------------------------------------





86.
Trust created by the Agreement, dated December 21, 2004, between Chloe R.
Seelbach, as trustee, and Claiborne R. Rankin, creating a trust for the benefit
of Thomas Wilson Seelbach

87.
Isabelle Seelbach (by Chloe R. Seelbach, as Custodian)

88.
Elisabeth M. Rankin

89.
A. Farnham Rankin

90.
Taplin Annuity Trust #1 of Beatrice B. Taplin dated June 18, 2011

91.
The Beatrice B. Taplin Trust/Custody dtd December 12, 2001, Beatrice B. Taplin,
as Trustee, for the benefit of Beatrice B. Taplin

92.
Ngaio T. Lowry Trust, dated February 26, 1998, Caroline T. Ruschell, Trustee

93.
Caroline T. Ruschell Trust Agreement dated December 8, 2005, Caroline T.
Ruschell as Trustee

94.
Thomas E. Taplin Exempt Family Trust u/a dated January 21, 1966 and as amended,
Beatrice Taplin, Trustee

95.
Thomas E. Taplin Exempt Family Trust u/a dated January 21, 1966 amended, per IRC
1015(A) Dual Basis Sub-Account, Beatrice Taplin, Trustee

96.
Alfred M. Rankin Jr.-Roth IRA- Brokerage Account #*****

97.
John C. Butler, Jr.-Roth IRA- Brokerage Account #*****

98.
DiAhn Taplin

99.
BTR 2012 GST for Helen R. Butler

100.
BTR 2012 GST for Clara R. Williams

101.
BTR 2012 GST for James T. Rankin

102.
BTR 2012 GST for Matthew M. Rankin

103.
BTR 2012 GST for Thomas P. Rankin

104.
BTR 2012 GST for Chloe R. Seelbach

105.
BTR 2012 GST for Claiborne R. Rankin, Jr.

106.
BTR 2012 GST for Julia R. Kuipers

107.
BTR 2012 GST for Anne F. Rankin

108.
BTR 2012 GST for Elisabeth M. Rankin

109.
The Anne F. Rankin Trust dated August 15, 2012

110.
Trust created by the Agreement, dated August 20, 2009 between James T. Rankin,
as Trustee, and James T. Rankin, creating a trust for the benefit of James T.
Rankin

111.
Thomas P.K. Rankin, Trustee of the trust created by agreement, dated February 2,
2011, as supplemented, amended and restated, between Thomas P.K. Rankin, as
trustee, and Thomas P.K. Rankin, creating a trust for the benefit of Thomas P.K.
Rankin

112.
Claiborne R. Rankin Trust for children of Julia R. Kuipers dated December 27,
2013 under Custody Agreement dated December 27, 2013 fbo Evelyn R. Kuipers

113.
2016 Anne F. Rankin Trust

114.
2016 Elisabeth M. Rankin Trust

115.
AMR Associates, LP

116.
Claiborne R. Rankin Trust for Children of Claiborne R. Rankin, Jr. dtd
08/26/2016 FBO Claiborne Read Rankin III



58



--------------------------------------------------------------------------------





117.
Claiborne R. Rankin Trust for Children of Julia R. Kuipers dtd 12/27/2013 FBO
Matilda Alan Kuipers

118.
Claiborne Read Rankin III (by Claiborne R. Rankin, Jr., as Custodian)

119.
Matilda Alan Kuipers (by Julia R. Kuipers, as Custodian)

120.
Vested Trust for James T. Rankin, Jr. U/A/D December 4, 2015

121.
Vested Trust for Margaret Pollard Rankin U/A/D December 4, 2015

122.    Evelyn R. Kuipers (by Julia R. Kuipers, as Custodian)
123.    James T. Rankin, Jr. (by James T. Rankin, as Custodian)
124.    Thomas Wilson Seelbach (by Chloe R. Seelbach, as Custodian)
125.
The Trust created under the Agreement, dated January 11, 1965, as supplemented,
amended, and restated, between PNC Bank, as Co-Trustee, and Alfred M. Rankin,
Jr., as Co-Trustee, for the benefit of the grandchildren

126.
Rankin Associates V, L.P.

127.
Rankin Associates VI, L.P.











59



--------------------------------------------------------------------------------








EXHIBIT A
AMENDMENT TO STOCKHOLDERS’ AGREEMENT
This AMENDMENT TO STOCKHOLDERS’ AGREEMENT, dated as of _________, 20__ (this
“Amendment”), by and among the Depository, NACCO Industries, Inc., a Delaware
corporation (the “Corporation”), the new Participating Stockholder identified on
the signature pages hereto (the “New Participating Stockholder”) and the
Participating Stockholders under the Amended and Restated Stockholders’
Agreement, dated as of September 29, 2017, as amended (the “Stockholders’
Agreement”), by and among the Depository, the Corporation and the Participating
Stockholders. Capitalized terms defined in the Stockholders’ Agreement are used
herein as so defined.
This Amendment sets forth the terms and conditions on which the New
Participating Stockholder will join in and become a party to the Stockholders’
Agreement.
Pursuant to Section 8 of the Stockholders’ Agreement, prior to the acquisition
of Class B Common Stock by a Permitted Transferee, the Stockholders’ Agreement
may be amended to add a Permitted Transferee as a Participating Stockholder by a
writing signed by the Signatories, the Corporation and such Permitted
Transferee.
In consideration of the mutual promises hereinafter set forth and other good and
valuable consideration had and received, the parties hereto agree as follows:
Representations and Warranties. The New Participating Stockholder represents and
warrants to the other Participating Stockholders and the Corporation as follows:
The New Participating Stockholder is the beneficial owner of, or simultaneously
with the execution hereof will acquire and be deemed to be the beneficial owner
of, the shares of Class B Common Stock identified below such New Participating
Stockholder’s name on the signature pages hereto (except as otherwise described
thereon), and except as otherwise described thereon such New Participating
Stockholder does not own of record or beneficially or have any interest in any
other shares of Class B Common Stock or any options to purchase or rights to
subscribe or otherwise acquire any other shares of Class B Common Stock other
than pursuant to the Stockholders’ Agreement;
The New Participating Stockholder has the right, power and authority to execute
and deliver this Amendment and to perform such New Participating Stockholder’s
obligations hereunder and under the Stockholders’ Agreement; if this Amendment
is being executed by a trustee on behalf of a trust, such trustee has full
right, power and authority to enter into this Amendment on behalf of the trust
and to bind the trust and its beneficiaries to the terms hereof; if this
Amendment is being executed on behalf of a Participating Stockholder
Organization, the person executing this Amendment is a duly authorized
representative of such Participating Stockholder Organization with full right,
power and authority to execute and deliver this Amendment on behalf of such
Participating Stockholder Organization and to bind such Participating
Stockholder Organization to the terms hereof; the execution, delivery and
performance of this Amendment by such New Participating Stockholder will not
constitute a violation of, conflict with or result in a default under (i) any
contract, understanding or arrangement to which such New Participating
Stockholder is a party or by which such New Participating Stockholder is bound
or require the consent of any other person or any party pursuant thereto; (ii)
any organizational, charter or other governance documents (including, without
limitation, any partnership agreement, certificate of incorporation, or bylaws)
of the New Participating Stockholder, (iii) any judgment, decree or order
applicable to such New Participating Stockholder; or (iv) any law, rule or
regulation of any governmental body;
This Amendment and the Stockholders’ Agreement constitute legal, valid and
binding agreements on the part of such New Participating Stockholder; the shares
of Class B Common Stock owned beneficially by such New Participating Stockholder
are fully paid and nonassessable; and
The shares of Class B Common Stock owned beneficially by the New Participating
Stockholder are now held by the New Participating Stockholder, free and clear of
all adverse claims, liens, encumbrances and security interests (except as
created by the Stockholders’ Agreement and any Amendments thereto, including
this Amendment, and the Restated Certificate).
Address for Notices. The address for all notices to each New Participating
Stockholder provided pursuant to the Stockholders’ Agreement shall be the
address set forth below such New Participating Stockholder’s name on the
signature pages hereto, or to such other address as such New Participating
Stockholder may specify to the Depository.


A-1



--------------------------------------------------------------------------------





Agreement to be Bound by Stockholders’ Agreement. The New Participating
Stockholder agrees to be bound by all of the terms and provisions of the
Stockholders’ Agreement applicable to Participating Stockholders.
Beneficiaries. The New Participating Stockholder acknowledges that the
Corporation and each Participating Stockholder is a beneficiary of this
Amendment.
Amendment of Stockholders’ Agreement. The Stockholders’ Agreement is hereby
amended to add the New Participating Stockholder as a Participating Stockholder.
Signature of Amendment by Trusts, Minors and Incompetents.
In order for a trust exclusively (as defined in Section 1.11 of the
Stockholders’ Agreement) for the benefit of a Family Member or Members to be
considered a Participating Stockholder:
the trustee and all adult beneficiaries of such trusts having a current trust
interest (as well as all Charitable Organization beneficiaries having a current
trust interest) shall have previously signed the Stockholders’ Agreement or
shall sign this Amendment as a Participating Stockholder;
the trustee and a parent or legal guardian, for trusts with minor beneficiaries
having a current trust interest, shall sign this Amendment on behalf of any such
minor beneficiaries; or
the trustee and legal guardian, if any, for trusts with incompetent
beneficiaries having a current trust interest, shall sign this Amendment on
behalf of any such incompetent beneficiaries.
If, at any time, any trust shall have an adult beneficiary (and such beneficiary
is not incompetent) having a current trust interest or an ascertainable
Charitable Organization beneficiary having a current trust interest and if such
beneficiary has not previously signed the Stockholders’ Agreement, then if such
beneficiary shall fail or be unable to sign this Amendment for a period of 30
calendar days following notification to such beneficiary of the terms of this
Amendment and the Stockholders’ Agreement by the Depository and following
signature of this Amendment by the trustee, the trust shall thereupon cease to
be a Participating Stockholder and Section 3.2 of the Stockholders’ Agreement
shall then apply as if the shares of Class B Common Stock held by the trust were
then to be converted. The donor of a trust that is revocable by the donor alone,
during the lifetime of such donor, shall be considered the only beneficiary
thereof so long as such trust is so revocable.
In the case of Class B Common Stock held by a custodian under the Uniform
Transfers to Minors Act (or the practical equivalent thereof) for the benefit of
a minor Family Member, the custodian shall sign this Amendment on behalf of such
minor if such minor is to be considered a Participating Stockholder.
In the case of Class B Common Stock held in the name of a minor Family Member, a
parent or legal guardian of such minor shall sign this Amendment on behalf of
such minor if such minor is to be considered a Participating Stockholder.
In the case of Class B Common Stock held in the name of an incompetent Family
Member, the legal guardian of such incompetent shall sign this Amendment on
behalf of such incompetent if such incompetent is to be considered a
Participating Stockholder.
When a minor described in Section 6(c) or(d) reaches the age of majority, or an
incompetent described in Section 6(e) is no longer impaired by such disability
and has reached the age of majority, such Family Member shall execute and
deliver an Amendment which has been executed and delivered by the Participating
Stockholders (or their attorney-in-fact), the Corporation and the Depository. If
such Family Member shall fail or be unable to sign such Amendment for a period
of 30 calendar days following notification to such Family Member of the terms of
the Stockholders’ Agreement by the Depository, such Family Member shall
thereupon cease to be a Participating Stockholder and Section 3.2 of the
Stockholders’ Agreement shall then apply as if the shares of Class B Common
Stock were then to be converted.
Power of Attorney. The undersigned New Participating Stockholder hereby
constitutes and appoints Alfred M. Rankin, Jr., Eric Orsic, Thomas J. Murphy,
Dana B. Sykes, Kimberly J. Pustulka, Derek R. Redmond and each of them, as the
true and lawful attorney or attorneys-in-fact, with full power of substitution
and resubstitution, for the undersigned and in the name, place and stead of the
undersigned, in any and all capacities to:
execute any and all statements under Section 13 or Section 16 of the Securities
Exchange Act of 1934 of beneficial ownership of shares of Class B Common Stock
subject to the Stockholders’ Agreement as amended by this


A-2



--------------------------------------------------------------------------------





Amendment, including all statements on Schedule 13D and all amendments thereto,
all joint filing agreements pursuant to Rule 13d-l(k) under such Exchange Act in
connection with such statements, all initial statements of beneficial ownership
on Form 3 and any and all other documents to be filed with the Securities and
Exchange Commission, and to file the same, with all exhibits thereto, and all
other documents in connection therewith, with the Securities and Exchange
Commission, and
execute and deliver any and all Amendments whereby a Family Member, Charitable
Organization or Participating Stockholder Organization becomes a Participating
Stockholder or any other amendment to the Stockholders’ Agreement in accordance
with Section 8 of the Stockholders’ Agreement, other than those amendments that
(i) extend the term of the Stockholders’ Agreement or(ii) amend Section 2, 3, 4
or 8 of the Stockholders’ Agreement, thereby granting to said attorney or
attorneys-in-fact, and each of them, full power and authority to do so and to
perform each and every act and thing requisite and necessary to be done in and
about the premises, as fully to all intents and purposes as the undersigned
might or could do in person, hereby ratifying and confirming all that said
attorney or attorneys-in-fact or any of them, or their substitutes or
resubstitutes, may lawfully do or cause to be done by virtue of this Section 7.
The grant of this power of attorney shall not be affected by any disability of
such undersigned New Participating Stockholder. If applicable law requires
additional or substituted language or formalities (including witnesses or
acknowledgments) in order to validate the power of attorney intended to be
granted by this Section 7, each New Participating Stockholder agrees to execute
and deliver such additional instruments and to take such further acts as may be
necessary to validate such power of attorney.
Counterparts. This Amendment may be executed in multiple counterparts, each of
which shall be an original and all of which shall constitute but one and the
same instrument, without production of the others.


A-3



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the New Participating Stockholder, the Participating
Stockholders, the Corporation and the Depository have executed this Amendment or
caused this Amendment to be executed in their respective names, all as of the
date and year first above written.
    
(a new Participating Stockholder)
Address:        
        
Number of Shares of
Class B Common Stock
 
Certificate No.





A-4



--------------------------------------------------------------------------------







, as Depository
By:     


A-5



--------------------------------------------------------------------------------







NACCO INDUSTRIES, INC.
By:     




A-6



--------------------------------------------------------------------------------







THE PARTICIPATING STOCKHOLDERS listed in Annex A attached hereto and
incorporated herein by this reference
By:     


A-7



--------------------------------------------------------------------------------







Annex A
PARTICIPATING STOCKHOLDERS
1.    Clara L. T. Rankin
2.    Alfred M. Rankin, Jr.
3.    Victoire G. Rankin
4.    Helen Rankin Butler (f/k/a Helen P. Rankin)
5.    Clara T. Rankin Williams (f/k/a Clara T. Rankin)
6.    Thomas T. Rankin
7.    Matthew M. Rankin
8.    James T. Rankin
9.    Claiborne R. Rankin
10.    Chloe O. Rankin
11.    Chloe R. Seelbach (f/k/a Chloe E. Rankin)
12.    Claiborne R. Rankin, Jr.
13.    Roger F. Rankin
14.    Bruce T. Rankin
15.    Martha S. Kelly
16.    Susan Sichel
17.    Jennifer T. Jerome
18.    Caroline T. Ruschell
19.    David F. Taplin
20.    Beatrice B. Taplin
21.    Theodore D. Taplin
22.    Britton T. Taplin
23.    Frank F. Taplin
24.    Rankin Management, Inc.
25.    Rankin Associates I, L.P. (f/k/a CTR Family Associates, L.P.)
26.
The Trust created under the Agreement, dated December 28, 1976, between National
City Bank, as trustee, and Clara L.T. Rankin, for the benefit of grandchildren

27.
The Trust created under the Agreement, dated July 20, 2000, as supplemented,
amended and restated, between Alfred M. Rankin, Jr., as trustee, and Clara T.
Rankin, for the benefit of Clara T. Rankin

28.
The Trust created under the Agreement, dated September 28, 2000, as
supplemented, amended and restated, between Alfred M. Rankin, Jr., as trustee,
and Alfred M. Rankin, Jr., for the benefit of Alfred M. Rankin, Jr.

29.
The Trust created under the Agreement, dated September 28, 2000, as
supplemented, amended and restated, between Victoire G. Rankin, as trustee, and
Victoire G. Rankin, for the benefit of Victoire G. Rankin



A-8



--------------------------------------------------------------------------------





30.
The Trust created under the Agreement, dated December 29, 1967, as supplemented,
amended and restated, between Thomas T. Rankin, as trustee, and Thomas T.
Rankin, creating a trust for the benefit of Thomas T. Rankin

31.
The Trust created under the Agreement, dated June 22, 1971, as supplemented,
amended and restated, between Claiborne R. Rankin, as trustee, and Claiborne R.
Rankin, creating a trust for the benefit of Claiborne R. Rankin

32.
The Trust created under the Agreement, dated September 11, 1973, as
supplemented, amended and restated, between Roger F. Rankin, as trustee, and
Roger F. Rankin, creating a trust for the benefit of Roger F. Rankin

33.
The Trust created under the Agreement, dated September 28, 2000, between Alfred
M. Rankin, Jr., as trustee, and Bruce T. Rankin, for the benefit of Bruce T.
Rankin

34.
The Trust created under the Agreement, dated October 15, 1975, between National
City Bank, as trustee, and Theodore D. Taplin, for the benefit of Theodore D.
Taplin

35.
The Trust created under the Agreement, dated December 30, 1977, as supplemented,
amended and restated, between National City Bank, as trustee, and Britton T.
Taplin for the benefit of Britton T. Taplin

36.
The Trust created under the Agreement, dated December 29, 1989, as supplemented,
amended and restated, between Clara T. (Rankin) Williams, as trustee, and Clara
T. (Rankin) Williams for the benefit of Clara T. (Rankin) Williams

37.
The Trust created under the Agreement, dated December 29, 1989, as supplemented,
amended and restated, between Helen P. (Rankin) Butler, as trustee, and Helen P.
(Rankin) Butler for the benefit of Helen P. (Rankin) Butler

38.
Corbin Rankin

39.
Alison A. Rankin

40.
National City Bank as agent under the Agreement, dated July 16, 1969, with
Margaret E. Taplin

41.
Alison A. Rankin, as trustee fbo A. Farnham Rankin under Irrevocable Trust No.
1, dated December 18, 1997, with Roger Rankin, Grantor

42.
Alison A. Rankin, as trustee fbo Elisabeth M. Rankin under Irrevocable Trust No.
1, dated December 18, 1997, with Roger Rankin, Grantor

43.
Rankin Associates II, L.P.

44.
John C. Butler, Jr.

45.
Clara Rankin Butler

46.
The Trust created under the Agreement, dated July 24, 1998, as amended, between
Frank F. Taplin, as trustee, and Frank F. Taplin, for the benefit of Frank F.
Taplin

47.
David B. H. Williams

48.
Griffin B. Butler (by John C. Butler, Jr. as Custodian)

49.
The Claiborne R. Rankin, Jr. Revocable Trust dated August 25, 2000

50.
Alison A. Rankin as Trustee under Irrevocable Trust No. 2, dated September 11,
2000, for the benefit of A. Farnham Rankin

51.
Alison A. Rankin as Trustee under Irrevocable Trust No. 2, dated September 11,
2000, for the benefit of Elisabeth M. Rankin

52.
Alison A. Rankin as Trustee of the Alison A. Rankin Revocable Trust, dated
September 11, 2000

53.
The Trust created under the Agreement, dated December 20, 1993 for the benefit
of Matthew M. Rankin

54.
Scott Seelbach

55.
Margo Jamison Victoire Williams (by Clara Rankin Williams as Custodian)

56.
Trust created under the Agreement, dated June 1, 1995, between Chloe O. Rankin,
as Trustee, and Chloe O. Rankin, for the benefit of Chloe O. Rankin



A-9



--------------------------------------------------------------------------------





57.
Trust created by the Agreement, dated June 17, 1999, between John C. Butler,
Jr., as trustee, and John C. Butler, Jr., creating a trust for the benefit of
John C. Butler, Jr.

58.
Clara Rankin Butler 2002 Trust, dated November 5, 2002

59.
Griffin Bedwell Butler 2002 Trust, dated November 5, 2002

60.
Elizabeth B. Rankin

61.
Margo Jamison Victoire Williams 2004 Trust created by the Agreement, dated
December 10, 2004, between David B.H. Williams, as trustee, and Clara Rankin
Williams, creating a trust for the benefit of Margo Jamison Victoire Williams

62.
Helen Charles Williams 2004 Trust created by the Agreement, dated December 10,
2004, between David B.H. Williams, as trustee, and Clara Rankin Williams,
creating a trust for the benefit of Helen Charles Williams

63.
Helen Charles Williams (by David B.H. Williams as Custodian)

64.
Julia L. Rankin Kuipers

65.
Trust created by the Agreement, dated December 21, 2004 for the benefit of Julia
L. Rankin

66.
Thomas Parker Rankin

67.
Taplin Elizabeth Seelbach (by Scott Seelbach as Custodian)

68.
Trust created by the Agreement, dated December 21, 2004, between Chloe R.
Seelbach, as trustee, and Claiborne R. Rankin, creating a trust for the benefit
of Taplin Elizabeth Seelbach

69.
Rankin Associates IV, L.P.

70.
Marital Trust created by the Agreement, dated January 21, 1966, as supplemented,
amended and restated, between PNC Bank and Beatrice Taplin, as Trustees, and
Thomas E. Taplin, for the benefit of Beatrice B. Taplin

71.
Trust created by the Agreement, dated May 10, 2007, between Mathew M. Rankin, as
Grantor, and Mathew M. Rankin and James T. Rankin, as co-trustees, for the
benefit of Mary Marshall Rankin

72.
Trust created by Agreement, dated May 10, 2007, between Mathew M. Rankin, as
trustee, and James T. Rankin, creating a trust for the benefit of William
Alexander Rankin

73.
Trust created by the Agreement dated December 21, 2004, between Chloe R.
Seelbach, as trustee, and Claiborne R. Rankin, creating a trust for the benefit
of Isabelle Scott Seelbach

74.
Lynne Turman Rankin

75.
Jacob A. Kuipers

76.
2012 Chloe O. Rankin Trust

77.
2012 Corbin K. Rankin Trust

78.
2012 Alison A. Rankin Trust

79.
2012 Helen R. Butler Trust

80.
2012 Clara R. Williams Trust

81.
The David B.H. Williams Trust, David B.H. Trustee u/a/d October 14, 2009

82.
Mary Marshall Rankin (by Matthew M. Rankin, as Custodian)

83.
William Alexander Rankin (by Matthew M. Rankin, as Custodian)

84.
Margaret Pollard Rankin (by James T. Rankin, as Custodian)

85.
Trust created by the Agreement, dated April 10, 2009, between Chloe R. Seelbach,
as trustee, creating a trust for the benefit of Chloe R. Seelbach



A-10



--------------------------------------------------------------------------------





86.
Trust created by the Agreement, dated December 21, 2004, between Chloe R.
Seelbach, as trustee, and Claiborne R. Rankin, creating a trust for the benefit
of Thomas Wilson Seelbach

87.
Isabelle Seelbach (by Chloe R. Seelbach, as Custodian)

88.
Elisabeth M. Rankin

89.
A. Farnham Rankin

90.
Taplin Annuity Trust #1 of Beatrice B. Taplin dated June 18, 2011

91.
The Beatrice B. Taplin Trust/Custody dtd December 12, 2001, Beatrice B. Taplin,
as Trustee, for the benefit of Beatrice B. Taplin

92.
Ngaio T. Lowry Trust, dated February 26, 1998, Caroline T. Ruschell, Trustee

93.
Caroline T. Ruschell Trust Agreement dated December 8, 2005, Caroline T.
Ruschell as Trustee

94.
Thomas E. Taplin Exempt Family Trust u/a dated January 21, 1966 and as amended,
Beatrice Taplin, Trustee

95.
Thomas E. Taplin Exempt Family Trust u/a dated January 21, 1966 amended, per IRC
1015(A) Dual Basis Sub-Account, Beatrice Taplin, Trustee

96.
Alfred M. Rankin Jr.-Roth IRA- Brokerage Account #*****

97.
John C. Butler, Jr.-Roth IRA- Brokerage Account #*****

98.
DiAhn Taplin

99.
BTR 2012 GST for Helen R. Butler

100.
BTR 2012 GST for Clara R. Williams

101.
BTR 2012 GST for James T. Rankin

102.
BTR 2012 GST for Matthew M. Rankin

103.
BTR 2012 GST for Thomas P. Rankin

104.
BTR 2012 GST for Chloe R. Seelbach

105.
BTR 2012 GST for Claiborne R. Rankin, Jr.

106.
BTR 2012 GST for Julia R. Kuipers

107.
BTR 2012 GST for Anne F. Rankin

108.
BTR 2012 GST for Elisabeth M. Rankin

109.
The Anne F. Rankin Trust dated August 15, 2012

110.
Trust created by the Agreement, dated August 20, 2009 between James T. Rankin,
as Trustee, and James T. Rankin, creating a trust for the benefit of James T.
Rankin

111.
Thomas P.K. Rankin, Trustee of the trust created by agreement, dated February 2,
2011, as supplemented, amended and restated, between Thomas P.K. Rankin, as
trustee, and Thomas P.K. Rankin, creating a trust for the benefit of Thomas P.K.
Rankin

112.
Claiborne R. Rankin Trust for children of Julia R. Kuipers dated December 27,
2013 under Custody Agreement dated December 27, 2013 fbo Evelyn R. Kuipers

113.
2016 Anne F. Rankin Trust

114.
2016 Elisabeth M. Rankin Trust

115.
AMR Associates, LP

116.
Claiborne R. Rankin Trust for Children of Claiborne R. Rankin, Jr. dtd
08/26/2016 FBO Claiborne Read Rankin III



A-11



--------------------------------------------------------------------------------





117.
Claiborne R. Rankin Trust for Children of Julia R. Kuipers dtd 12/27/2013 FBO
Matilda Alan Kuipers

118.
Claiborne Read Rankin III (by Claiborne R. Rankin, Jr., as Custodian)

119.
Matilda Alan Kuipers (by Julia R. Kuipers, as Custodian)

120.
Vested Trust for James T. Rankin, Jr. U/A/D December 4, 2015

121.
Vested Trust for Margaret Pollard Rankin U/A/D December 4, 2015

122.    Evelyn R. Kuipers (by Julia R. Kuipers, as Custodian)
123.    James T. Rankin, Jr. (by James T. Rankin, as Custodian)
124.    Thomas Wilson Seelbach (by Chloe R. Seelbach, as Custodian)
125.
The Trust created under the Agreement, dated January 11, 1965, as supplemented,
amended, and restated, between PNC Bank, as Co-Trustee, and Alfred M. Rankin,
Jr., as Co-Trustee, for the benefit of the grandchildren

126.
Rankin Associates V, L.P.

127.
Rankin Associates VI, L.P.





A-12



--------------------------------------------------------------------------------








EXHIBIT B
TERMS AND CONDITIONS
Section 1.    The Depository shall mark the appropriate legend on the face or
the back of each certificate representing shares of Class B Common Stock
(“Certificate”) delivered hereunder in accordance with Section 7.1 of the
Amended and Restated Stockholders’ Agreement, dated September 29, 2017 (the
“Stockholders’ Agreement”), by and among the Corporation, the Participating
Stockholders and the Depository.
Section 2.    (a)    In the event that the Depository receives written
notification, pursuant to the terms of the Stockholders’ Agreement, which states
that shares of Class B Common Stock are to be converted or are to be transferred
otherwise than as provided under Section 2.1 of the Stockholders’ Agreement,
then the Depository shall take such action as is required by the Stockholders’
Agreement and otherwise is in accordance with written instructions executed by
the parties to the Stockholders’ Agreement who are transferring, converting or
acquiring the shares of Class B Common Stock represented by such Certificates.
(b)    In the event that such written notification states that shares of Class B
Common Stock are to be transferred by a Participating Stockholder as provided
under Section 2.1 of the Stockholders’ Agreement, then the Depository shall take
such action as is required by the Stockholders’ Agreement and otherwise is in
accordance with the written instructions of the Participating Stockholder making
such transfer and may, as a condition to taking any such action, require the
furnishing of affidavits, or other proof as it deems necessary to establish that
such transfer is permitted by such Section 2.1.
Section 3.    Duties and Adverse Claims. The duties and obligations of the
Depository shall be determined solely by the express provisions of the
Stockholders’ Agreement, including this Exhibit B. In the event of any
disagreement or the presentation of any adverse claim or demand in connection
with rights and duties of the Depository, the Depository shall, at its option,
be entitled to refuse to comply with any such claims or demands during the
continuance of such disagreements and in so doing, the Depository shall not
become liable to any party to the Stockholders’ Agreement or to any other person
due to its failure to comply with such adverse claim or demand, the Depository
shall be entitled to continue, without liability, to refrain and refuse to act:
(a)    until authorized to act by a court order from a court having jurisdiction
over the parties and the property, after which time the Depository shall be
entitled to act in conformity with such adjudication; or
(b)    until all differences shall have been adjusted by agreement and the
Depository shall have been notified thereof and shall have been directed in
writing, signed jointly or in counterpart by all persons making adverse claims
or demands, at which time the Depository shall be protected in acting in
compliance therewith.
Section 4.    The Depository’s Liability Limited. The Depository shall not be
liable to anyone whatsoever by reason of any error of judgment or for any act
done or step taken or omitted by it in good faith or for any mistake of fact or
law or for anything which it may do or refrain from doing in connection herewith
unless caused by or arising out of its own gross negligence or willful
misconduct. The parties to the Stockholders’ Agreement represent to the
Depository that they have and shall continue to solicit the advice of their
respective counsel regarding compliance with all applicable state and federal
securities laws in connection with the transactions contemplated by the
Stockholders’ Agreement and that they will act in accordance with such advice.
The Depository shall have no responsibility to ensure compliance with any such
securities laws, and such responsibility rests solely with the parties to the
Stockholders’ Agreement.
Section 5.    Reliance by the Depository on Documents, Etc. The Depository shall
be entitled to rely and shall be protected in acting in reliance upon any
instructions or directions furnished to it in writing pursuant to any provisions
of the Stockholders’ Agreement and shall be entitled to treat as genuine, and as
the document it purports to be, any letter, paper or other document furnished to
it and believed by it to be genuine and to have been signed and presented by the
proper party or parties.
Section 6.    Indemnification and Legal Counsel for the Depository. The parties
to the Stockholders’ Agreement hereby agree to indemnify the Depository and save
it harmless from and against all losses, damages, costs, charges, payments,
liabilities and expenses, including the costs of litigation, investigation and
reasonable legal fees incurred by the Depository and arising directly or
indirectly out of its role as Depository pursuant to the Stockholders’
Agreement, including such losses, damages, costs, charges, payments, and suits
made or asserted, whether groundless or otherwise, against the Depository unless
the same arise out of the willful misconduct or gross negligence of the
Depository. The parties to the Stockholders’ Agreement


B-1



--------------------------------------------------------------------------------





agree that the Depository does not assume any responsibility for the failure of
any of the parties to make payments or perform the conditions of the
Stockholders’ Agreement, nor shall the Depository be responsible for the
collection of any monies provided to be paid to it. The Depository may consult
with counsel of its own choice (including inside counsel for the Depository) and
shall have full and complete authorization and protection for any action taken
or suffered by it hereunder in good faith and in accordance with the opinion of
such counsel. The provisions of this Section 6 shall survive termination of the
arrangement contemplated hereby.
Section 7.    Compensation. The parties to the Stockholders’ Agreement agree to
pay the Depository reasonable compensation for the services to be rendered
hereunder and will pay or reimburse the Depository upon request for all
expenses, disbursements and advances, including reasonable attorneys’ fees,
incurred or made by it in connection with carrying out its duties hereunder.
Section 8.    Registration and Dismissal. The Depository shall have the right to
resign, and Participating Stockholders owning 66 2/3 percent of the shares of
Class B Common Stock subject to the Stockholders’ Agreement shall have the right
to dismiss the Depository, in each case upon giving thirty (30) days written
notice by mailing said written notice thereof to the proper party or parties;
provided, however, that no such resignation or dismissal shall become effective
until a successor has been duly appointed to act as Depository by amendment to
the Stockholders’ Agreement and such successor has agreed so to act.
Section 9.    Defined Terms. Capitalized terms defined in the Stockholders’
Agreement and not otherwise defined herein are used herein as so defined in the
Stockholders’ Agreement.




B-2

